EXHIBIT CONSENT The Board of Directors Network-1 Security Solutions, Inc. We consent to the incorporation by reference in the Registration Statements on Form S-8 Nos. 333-140622 and 333-162640 of Network-1 Security Solutions, Inc. of our report dated April 8, 2010, related to the financial statements of Network-1 Security Solutions, Inc. for the years ended December 31, 2009 and 2008 included in its Annual Report on Form 10-K for the years ended December 31, 2009 and 2008 filed with the Securities and Exchange Commission. /s/ Radin, Glass & Co.,
